PER CURIAM.
Renae Greene (movant) appeals an order denying a Rule 29.15 motion. This court affirms.
*578Movant presents one point relied on. It states:
The hearing court clearly erred in overruling [movant’s] postconviction motion because [movant] received ineffective assistance of trial counsel.
Rule 84.04(d) applies to appeals in post-conviction motion proceedings. Turner v. State, 669 S.W.2d 642, 644 (Mo.App.1984); Haynes v. State, 661 S.W.2d 76, 78 (Mo.App.1983). It states, “The points relied on shall state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous,.... ”
Movant’s point relied on is patently conclu-sory. It yields no clue as to wherein and why movant claims the representation she received in the underlying criminal ease was ineffective. The point preserves nothing for appellate review. Kennedy v. State, 771 S.W.2d 852, 855 (Mo.App.1989). The order denying movant’s Rule 29.15 motion is affirmed.